OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2013 Estimated average burden hours per response: 5.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21483 Veracity Funds (Exact name of registrant as specified in charter) 401 W. Main Street, Suite 2100 Louisville, Kentucky (Address of principal executive offices) (Zip code) Wade R. Bridge Ultimus Fund Solutions, LLC225 Pictoria Drive, Suite 450Cincinnati, Ohio 45246 (Name and address of agent for service) Registrant's telephone number, including area code:(502) 657-6460 Date of fiscal year end: February 28, 2011 Date of reporting period: May 31, 2010 Form N-Q is to be used by management investment companies other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Schedule of Investments. Veracity Small Cap Value Fund Schedule of Investments May 31, 2010 (Unaudited) COMMON STOCKS - 97.3% Shares Value Consumer Discretionary - 12.9% Ameristar Casinos, Inc. $ Brown Shoe Co., Inc. Callaway Golf Co. CEC Entertainment, Inc. (a) Cinemark Holdings, Inc. Cooper Tire & Rubber Co. Cracker Barrel Old Country Store, Inc. Dana Holding Corp. (a) Entercom Communications Corp. (a) Foot Locker, Inc. Genesco, Inc. (a) Isle of Capri Casinos, Inc. (a) Jones Apparel Group, Inc. Media General, Inc. - Class A (a) OfficeMax, Inc. (a) RC2 Corp. (a) Ryland Group, Inc. (The) Stage Stores, Inc. Tenneco, Inc. (a) Consumer Staples - 2.9% American Italian Pasta Co. - Class A (a) Ruddick Corp. TreeHouse Foods, Inc. (a) Energy - 6.2% Berry Petroleum Co. - Class A Helix Energy Solutions Group, Inc. (a) Hornbeck Offshore Services, Inc. (a) Key Energy Services, Inc. (a) Kodiak Oil & Gas Corp. (a) Lufkin Industries, Inc. T-3 Energy Services, Inc. (a) Venoco, Inc. (a) Financials - 26.9% AmTrust Financial Services, Inc. Associated Estates Realty Corp. - REIT Cardinal Financial Corp. Cedar Shopping Centers, Inc. - REIT Cogdell Spencer, Inc. - REIT Colonial Properties Trust - REIT Developers Diversified Realty Corp. - REIT DiamondRock Hospitality Co. - REIT (a) Education Realty Trust, Inc. - REIT First Financial Bancorp FPIC Insurance Group, Inc. (a) See accompanying notes to Schedule of Investments. Veracity Small Cap Value Fund Schedule of Investments (Continued) COMMON STOCKS - 97.3% (Continued) Shares Value Financials - 26.9% (Continued) Fulton Financial Corp. $ Hancock Holding Co. Hanover Insurance Group, Inc. (The) Highwoods Properties, Inc. - REIT Inland Real Estate Corp. - REIT KBW, Inc. (a) Knight Capital Group, Inc. - Class A (a) Lexington Realty Trust - REIT National Penn Bancshares, Inc. National Retail Properties, Inc. - REIT Pacific Continental Corp. PacWest Bancorp Pennsylvania Real Estate Investment Trust - REIT Post Properties, Inc. - REIT Radian Group, Inc. RLI Corp. Seacoast Banking Corp. of Florida (a) Sunstone Hotel Investors, Inc. - REIT (a) Susquehanna Bancshares, Inc. Trustmark Corp. U-Store-It Trust - REIT Washington Real Estate Investment Trust - REIT Western Alliance Bancorp (a) Whitney Holding Corp. World Acceptance Corp. (a) Zions Bancorp. Health Care - 5.2% AMERIGROUP Corp. (a) Health Management Associates, Inc. - Class A (a) King Pharmaceuticals, Inc. (a) LifePoint Hospitals, Inc. (a) Magellan Health Services, Inc. (a) Odyssey HealthCare, Inc. (a) Sun Healthcare Group, Inc. (a) Industrials - 14.1% AAR CORP. (a) ABM Industries, Inc. Actuant Corp. - Class A Atlas Air Worldwide Holdings, Inc. (a) Baldor Electric Co. BE Aerospace, Inc. (a) Consolidated Graphics, Inc. (a) Crane Co. Dycom Industries, Inc. (a) EMCOR Group, Inc. (a) Genesee & Wyoming, Inc. - Class A (a) Great Lakes Dredge & Dock Co. See accompanying notes to Schedule of Investments. Veracity Small Cap Value Fund Schedule of Investments (Continued) COMMON STOCKS - 97.3% (Continued) Shares Value Industrials - 14.1% (Continued) Hexcel Corp. (a) $ Ladish Co., Inc. (a) Manitowoc Co., Inc. (The) Mueller Water Products, Inc. - Class A Old Dominion Freight Line, Inc. (a) Robbins & Myers, Inc. Standex International Corp. Tetra Tech, Inc. (a) Wabash National Corp. (a) Werner Enterprises, Inc. Information Technology - 15.5% ADC Telecommunications, Inc. (a) Atmel Corp. (a) Aviat Networks, Inc. (a) Benchmark Electronics, Inc. (a) CommScope, Inc. (a) Comtech Telecommuncations Corp. (a) Diodes, Inc. (a) Entegris, Inc. (a) Fairchild Semiconductor International, Inc. (a) Integrated Device Technology, Inc. (a) JDA Software Group, Inc. (a) Lawson Software, Inc. (a) Mentor Graphics Corp. (a) MKS Instruments, Inc. (a) Parametric Technology Corp. (a) Photronics, Inc. (a) Plexus Corp. (a) Progress Software Corp. (a) Sapient Corp. TTM Technologies, Inc. (a) Veeco Instruments, Inc. (a) Materials - 8.7% AK Steel Holding Corp. Carpenter Technology Corp. Innophos Holdings, Inc. OMNOVA Solutions, Inc. (a) Quaker Chemical Corp. Rockwood Holdings, Inc. (a) RTI International Metals, Inc. (a) Schnitzer Steel Industries, Inc. - Class A Solutia, Inc. (a) Spartech Corp. (a) Temple-Inland, Inc. Worthington Industries, Inc. See accompanying notes to Schedule of Investments. Veracity Small Cap Value Fund Schedule of Investments (Continued) COMMON STOCKS - 97.3% (Continued) Shares Value Telecommunication Services - 0.9% Cincinnati Bell, Inc. (a) $ PAETEC Holding Corp. (a) Utilities - 4.0% Cleco Corp. IDACORP, Inc. New Jersey Resources Corp. PNM Resources, Inc. Vectren Corp. Total Common Stocks(Cost$137,892,072) $ MONEY MARKET FUNDS - 2.4% Shares Value First American Treasury Obligations Fund- Class Y, 0.00%(b) (Cost $3,934,711) $ Total Investments at Value - 99.7% (Cost $141,826,783) $ Other Assets in Excess of Liabilities-0.3% Net Assets - 100.0% $ REIT -Real Estate Investment Trust. (a) Non-income producing security. (b) Variable rate security.The rate shown is the 7-day effective yield as of May 31, 2010. See accompanying notes to Schedule of Investments. Veracity Small Cap Value Fund Notes to Schedule of Investments May 31, 2010 (Unaudited) 1. Securities valuation Securities of Veracity Small Cap Value Fund (the “Fund”) that are traded on any stock exchange are generally valued at the last quoted sale price, and when the market is active, will be classified as Level 1 within the fair value hierarchy.Lacking a last sale price, an exchange traded security is generally valued at its last bid price.Securities traded on NASDAQ are valued at the NASDAQ Official Closing Price.When market quotations are not readily available, when Integrity Asset Management, LLC (the “Advisor”) determines that the market quotation or the price provided by the pricing service does not accurately reflect the current fair value, or when restricted securities are being valued, such securities are valued as determined in good faith by the Advisor, in conformity with guidelines adopted by and subject to review of the Board of Trustees of the Trust, and will be classified as Level 2 or 3 within the fair value hierarchy, depending on the inputs used.Money Market Funds have been determined to be represented at amortized cost which approximates fair value, absent unusual circumstances and will be classified as Level 2 of the hierarchy. Accounting principles generally accepted in the United States (“GAAP”) establish a single authoritative definition of fair value, set out a framework for measuring fair value and require additional disclosures about fair value measurements. Various inputs are used in determining the value of the Fund’s investments.These inputs are summarized in the three broad levels listed below: · Level 1 – quoted prices in active markets for identical securities · Level 2 – other significant observable inputs · Level 3 – significant unobservable inputs The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities.The inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurements falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The following is a summary of the inputs used to value the Fund’s investments by security type as of May 31, 2010: Level 1 Level 2 Level 3 Total Common Stocks $ - - $ Money Market Funds - $ - $ Total $ $
